Order filed, November 19, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00408-CV
                                 ____________

                       GIOVANNY LAGUAN, Appellant

                                         V.

                             R.D. PARIKH, Appellee


                 On Appeal from the County Court at Law #4
                          Fort Bend County, Texas
                   Trial Court Cause No. 14-CCV-052722


                                     ORDER

      The reporter’s record in this case was due September 09, 2014.            On
September 17, 2014, the appellant filed a motion for extension of time to file the
record which was granted until November 10, 2014. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Roger Adair, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM